DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 17, 2022, the applicants have amended claim 12.
3. Claims 1-30 are pending in the application.

Response to Arguments
4. Applicant's arguments filed Oct. 17, 2022 have been fully considered but they are not persuasive regarding obviousness rejection of claims 1-25 and 28-30 over Rhame (US 2008/0207667) and both provisional ODP rejections. The applicants have filed a statement to overcome obviousness rejection over Sciascia (WO 2020/023486). Regarding obviousness rejection and both provisional ODP rejections, the examiner does not agree with the applicant’s arguments that the cited references do not mention hepatically impaired patients and therefore, will not be obvious to treat cough by nalbuphine in these patients. As stated clearly, Nalbuphine is used to treat cough in respiratory related disorders and therefore, will be effective for treating cough in all kinds of patients including hepatically impaired patients with reasonable expectation of success. The dose ranges used by Rhame (0.1 mg to 1.0 mg/kg body weight) is within the dose ranges used in instant claims. The applicants have not provided any evidence that cough in hepatically impaired patients is different than the cough in respiratory related disorders of the cited references.

Conclusion
5. Rejection of claims 1-25 and 28-30 under 35 U.S.C. 103(a) over Rhame (US 2008/0207667) is maintained for the reasons of record. 
6. Both provisional ODP rejections of claims 1-30 are maintained for the reasons of record.
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625